Dismissed and Memorandum Opinion filed September 13, 2007







Dismissed
and Memorandum Opinion filed September 13, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00615-CV
____________
 
DYNEGY, INC., Appellant
 
V.
 
MILTON L. SCOTT, Appellee
 

 
On Appeal from the
127th District Court
Harris County,
Texas
Trial Court Cause
No. 05-64611
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed May 2, 2006.  On August 23, 2007, the parties
filed an agreed motion to dismiss the appeal in order to effectuate a
compromise and settlement agreement.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed
September 13, 2007.
Panel consists of Chief Justice Hedges, Justices Yates and Frost.